DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the application filed on 04/30/2019. Claims 1 thorough 19 are presently pending and are presented for examination.
Information Disclosure Statement
	The Information Disclosure Statements submitted on 04/30/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 11, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 20140203197 A1 in view of Zhao US 20180329433 A1(hereinafter referred to as “Jeon” and “Zhao”).
Regarding claim 1, Jeon teaches A plurality of autonomous mobile robots, comprising: a first mobile robot including a plurality of transmitting optical sensors for outputting light, and a first module for transmitting and receiving … (See Jeon para[0085] “FIG. 3 shows a configuration and an operation of the apparatus for measuring position when the apparatus is implemented as a robot. When a first robot 300a and a second robot 300b are located in a predetermined area, the first robot 300a is assumed to measure position of the second robot 300b, and the second robot 300b is assumed to measure position of the first robot 300a.” and see para [0076] “The light emitting part 250 may include a light emitting element capable of transmitting a photo signal, and transmit photo signal under control of the signal processing part 210. Here, it is preferable that the light emitting part 250 is configured to generate photo signals having property of straightness such as laser or infrared signals. Thus, the light emitting part may comprise a laser light emitting diode or an infrared light emitting diode.” And para [0078] “The light receiving part 260 may include a laser light receiving sensor or an infrared light receiving sensor, and may be configured to receive photo signals from other robots and provide electric signals corresponding to the photo signals to the signal processing part 210.” And para [0099] “Although explained is an example in which only one light emitting/receiving pair 470b is installed to rotate along the circumference of the robot 400b, the number of rotating light emitting/receiving pairs 470b may not be restricted to one. That is, two or more than two light emitting/receiving pairs 470b may be installed to rotate along the circumference of the robot 400b according to shape of the robot 400b. For example, respective light emitting/receiving pair may be installed in front side and back side of the robot 400b, and they may be configured to rotate along the circumference of the robot 400b.”)
and a second mobile robot including a plurality of receiving optical sensors for receiving light, and a second module for transmitting and …(See Jeon para[0025] “Here, the apparatus may comprise a plurality of light emitting parts and a plurality of light receiving parts, and the plurality of light emitting parts and the plurality of light receiving parts may form emitting/receiving pairs each of which comprises a light emitting part and a light receiving part, and angles of photo signal emitted from each light emitting part included in each of the emitting/receiving pairs may be determined according to a total number of the emitting/receiving pairs.” And para[0026] “In other example embodiments, an apparatus for measuring position of a counterpart apparatus may comprise at least one light emitting part transmitting a photo signal; at least one light receiving part receiving a photo signal transmitted from the counterpart apparatus; a communication part performing communications with the counterpart apparatus; and a signal processing part controlling the at least one light emitting part to transmit the photo signal including identification information of the apparatus, acquiring identification information of the counterpart apparatus based on the photo signal received from the counterpart apparatus, and transmitting a message for acquiring positional information of the counterpart apparatus based on the acquired identification information to the counterpart apparatus through the communication part.” And see para [0099] above),
the second mobile robot comprising a control unit configured to determine an angle at which the first mobile robot is located with respect to a front of the second mobile robot by using the light (See Jeon para[0091] “Meanwhile, a light receiving part 360a-1 of the first robot 300a may receive a photo signal from the second robot 300b, and the second robot 300b may acquire an ID of the second robot 300b, an ID of light emitting part included in a specific emitting/receiving pair of a plurality of emitting/receiving pairs installed in the second robot 300b, and a transmit time of the photo signal, and may acquire a distance and an angle between itself (the first robot 300a) and the second robot 300b, and a pose information of the second robot 300b.” and see para[0099] “For example, respective light emitting/receiving pair may be installed in front side and back side of the robot 400b, and they may be configured to rotate along the circumference of the robot 400b.”),
and determine a distance from the second mobile robot to the first mobile robot … (See Jeon para[0091] above),
and the control unit of the second mobile robot being further configured to determine a relative position of the first mobile robot based on the angle and the distance (See Jeon para[0091] above).
Jeon does not teach an Ultra-Wideband (UWB) signal… receiving the UWB signal… by using the UWB signal.
However, Zhao teaches an Ultra-Wideband (UWB) signal… receiving the UWB signal… by using the UWB signal (See Zhao para[0053] “In 520, the method further includes receiving a range measurement signal from an aerial anchor node attached to an unmanned robot. The unmanned robot may be capable of moving itself and have a dynamically adjustable position and height. Here, the autonomous robot performing self-localization may be a first unmanned autonomous vehicle and the unmanned robot providing the dynamic localization signal may be a second unmanned vehicle which can be autonomous. In some embodiments, the position and height of the aerial anchor node is different than the fixed position and fixed height of each of the plurality of anchor nodes. For example, the aerial anchor node may be significantly higher in height than the three fixed anchor nodes having a similar plane. In some embodiments, the range measurements from the fixed anchor nodes and the aerial anchor node includes ultra-wide band (UWB) signals. In some embodiments, at least one additional aerial anchor node attached to at least one other unmanned robot may be included within the sensor network and may provide an additional range measurement. In this example, the location of the autonomous inspection unmanned robot may be further determined based on the additional range measurement from the autonomous robot carrying aerial anchor node.” And Zhao para[0046]).
As a result, Jeon teaches a plurality of robots capable to measuring each other’s position by using infrared sensors while Zhao teaches transmitting and receiving UWB signals.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Jeon to include transmitting and receiving UWB signals as taught in Zhao because of the strength of signal that would be needed for the robot to perform a given task.
	Regarding claim 2, the combination of Jeon and Zhao teach the plurality of robots in claim 1 and as addressed above in the rejection of claim 1, Jeon does not teach wherein the first and second modules for transmitting and receiving the UWB signal are UWB modules.
	However, Zhao teaches wherein the first and second modules for transmitting and receiving the UWB signal are UWB modules (See Zhao para [0046] “In the example of FIG. 3, the system 300 is a localization system with self-localization capability. The fixed anchor nodes 320 are deployed at fixed locations having a fixed height which may be the same or similar as each other. In addition, the aerial anchor node 330 can fly into the sky and hold its position at a desired height above the fixed anchor nodes 320 thereby improving the geometric dilution of precision as shown in 410 of FIG. 4. Here, the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A.sub.1-A.sub.4 (i.e., three fixed anchor nodes 320 A.sub.1-A.sub.3 and one aerial anchor node 330 A.sub.4).”).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the plurality of robots as taught in Jeon to include UWB modules because of the desired range needed for the given operation.
	Regarding claim 6, the combination of Jeon and Zhao teach the plurality of robots in claim 1 and as addressed above in the rejection of claim 1, Jeon further teaches wherein each respective one of the plurality of transmitting optical sensors outputs light including identification information related to the respective transmitting optical sensor (See Jeon para[0066] “For example, when the robot 200 has a plurality of light emitting parts 250 and a first light emitting part 250 transmits the photo signal, the signal processing part 210 may encode the identification information by including an ID of the robot 200, an ID of the first light emitting part 250, and a transmit time of the photo signal transmitted from the first light emitting part 250, and control the first light emitting part 250 to transmit the encoded identification information.”).
	Regarding claim 7, the combination of Jeon and Zhao teach the plurality of robots in claim 1 and as addressed above in the rejection of claim 1, Zhao further teaches wherein: the first and second modules for transmitting and receiving the UWB signal include a UWB tag and a UWB anchor (See Zhao para [0046]”In the example of FIG. 3, the system 300 is a localization system with self-localization capability. The fixed anchor nodes 320 are deployed at fixed locations having a fixed height which may be the same or similar as each other. In addition, the aerial anchor node 330 can fly into the sky and hold its position at a desired height above the fixed anchor nodes 320 thereby improving the geometric dilution of precision as shown in 410 of FIG. 4. Here, the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A.sub.1-A.sub.4 (i.e., three fixed anchor nodes 320 A.sub.1-A.sub.3 and one aerial anchor node 330 A.sub.4). For a trilateration localization system, fixed anchor nodes A.sub.1-A.sub.3 can be placed on the same plane such as on three tripods with the same height on the ground, and aerial anchor node 330 A.sub.4 can be placed on a UAV at a desired height. The self-localization capability of this mobile sensor network comes from the fact that all four anchor nodes can measure the TOF distances among themselves, in addition to the TOF distances via links to the tag (l.sub.1-l.sub.4).” and para[0052] “FIG. 5 illustrates a localization method 500 of an autonomous robot in accordance with an example embodiment. For example, the localization method 500 may be performed by an autonomous unmanned robot such as a drone, submersible, or some other robot. Referring to FIG. 5, in 510, the method includes receiving fixed range measurement signals from a plurality of fixed anchor nodes that each have a fixed position and height with respect to the asset. The range measurement may include time of flight signals enabling the unmanned robot to determine a distance between itself and each of the respective fixed anchor nodes. As an example, the sensor network may include three fixed anchor nodes arranged in a predetermined pattern at different positions about an asset. In some embodiments, the plurality of fixed anchor nodes may be disposed on the same plane (e.g., have a same height as one another).”),
	the first mobile robot comprises one UWB tag, and the second mobile robot comprises one UWB anchor (See Zhao para[0046] and [0052]).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the plurality of robots as taught in Jeon to include a UWB tag and a UWB anchor as disclosed in Zhao because it would aid the robot in accurately determining its location while operating.
	Regarding claim 8, the combination of Jeon and Zhao teach the plurality of robots in claim 7 and as addressed above in the rejection of claim 7, Zhao further teaches wherein the control unit of the second mobile robot is configured to control the UWB anchor to output the UWB signal (See Zhao para [0045] “FIG. 3 illustrates a self-localizing robotic inspection system 300 in accordance with an example embodiment. Referring to FIG. 3, the system 300 includes an unmanned robot 340 (also referred to as M.sub.1) for performing an inspection of an asset 310. The unmanned robot 340 in this example is an unmanned aerial vehicle UAV such as a drone. According to various aspects, the unmanned robot 340 may determine its location using a plurality of fixed anchor nodes 320 and at least one aerial anchor node 330. The unmanned robot 340 may receive time of flight (TOF) signals from each of the fixed anchor nodes 320 and the aerial anchor node 330 and determine its location with respect to the asset 310 based on the time of flight signals. In addition, the unmanned robot 340 may store a travel path which may include a travel path that the unmanned robot 340 is to travel while inspecting the asset 310. Based on the TOF signals received from the fixed anchor nodes 320 and the aerial anchor node 330, the unmanned robot 340 may determine its location and compare its location to the stored travel path to determine where it should move. The unmanned robot may perform autonomous movement, semi-autonomous movement, or be controlled manually by one or more inspectors remotely.”),
	and a control unit of the first mobile robot is configured to control the UWB tag to output the UWB signal in response to reception of the UWB signal from the UWB anchor (See Zhao para[0046] above).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the plurality of robots as taught in Jeon to include a UWB tag and a UWB anchor as disclosed in Zhao because it would aid the robot in accurately determining its location while operating.
	Regarding claim 9, the combination of Jeon and Zhao teach the plurality of robots in claim 8 and as addressed above in the rejection of claim 8, the combination of Jeon and Zhao further teaches wherein the control unit of the second mobile robot is further configured to determine a distance from the second mobile robot to the first mobile robot in response to reception of the UWB signal output from the UWB tag at the UWB anchor (See Zhao para [0046] “In the example of FIG. 3, the system 300 is a localization system with self-localization capability. The fixed anchor nodes 320 are deployed at fixed locations having a fixed height which may be the same or similar as each other. In addition, the aerial anchor node 330 can fly into the sky and hold its position at a desired height above the fixed anchor nodes 320 thereby improving the geometric dilution of precision as shown in 410 of FIG. 4. Here, the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A.sub.1-A.sub.4 (i.e., three fixed anchor nodes 320 A.sub.1-A.sub.3 and one aerial anchor node 330 A.sub.4). For a trilateration localization system, fixed anchor nodes A.sub.1-A.sub.3 can be placed on the same plane such as on three tripods with the same height on the ground, and aerial anchor node 330 A.sub.4 can be placed on a UAV at a desired height. The self-localization capability of this mobile sensor network comes from the fact that all four anchor nodes can measure the TOF distances among themselves, in addition to the TOF distances via links to the tag (l.sub.1-l.sub.4).”).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the plurality of robots as taught in Jeon to include a UWB tag and a UWB anchor as disclosed in Zhao because it would aid the robot in accurately determining its location while operating.
	Regarding claim 11, the combination of Jeon and Zhao teach the plurality of robots in claim 1 and as addressed above in the rejection of claim 1, Jeon further teaches wherein the control unit of the second mobile robot is configured to determine an angle at which the first mobile robot is located with respect to the front of the second mobile robot (See Jeon para [0051] “Referring to FIG. 1, in order for a first robot 110 to determine a position of a second robot 130, a distance between two robots, an angle between two robots, and a pose of the second robot 130 should be known to the robot 110.” And Jeon para [0052] “For example, when the first robot 110 is a robot measuring position of the second robot 130 and the second robot 130 is a robot under measurement of position, the first robot 110 should identify that the second robot 130 is located at a point having direction angle .theta. from a specific direction of the first robot (for example, forward direction 110a) and distance of r from the first robot, and that the second robot 130 is heading for direction angle .PHI. in reference of a line connecting a center of the robot 110 and a center of the robot 130.” And Jeon para [0099] “Although explained is an example in which only one light emitting/receiving pair 470b is installed to rotate along the circumference of the robot 400b, the number of rotating light emitting/receiving pairs 470b may not be restricted to one. That is, two or more than two light emitting/receiving pairs 470b may be installed to rotate along the circumference of the robot 400b according to shape of the robot 400b. For example, respective light emitting/receiving pair may be installed in front side and back side of the robot 400b, and they may be configured to rotate along the circumference of the robot 400b.”)
	based on a type of a receiving optical sensor, which has received light, among the plurality of receiving optical sensors (See Jeon para[0119] “The light receiving part 660 may comprise at least one light receiving element in which current flows as corresponding to intensity of received light, such as laser light receiving sensors and infrared light receiving sensors.”).
	Regarding claim 12, the combination of Jeon and Zhao teach the plurality of robots in claim 1 and as addressed above in the rejection of claim 1, Jeon further teaches wherein the control unit of the second mobile robot is configured to determine a relative position of the first mobile robot (See Jeon para[0051] and [0052]),
…
	and the angle at which the first mobile robot is located with respect to the front of the second mobile robot calculated by use of the light (See Jeon para[0025] “Here, the apparatus may comprise a plurality of light emitting parts and a plurality of light receiving parts, and the plurality of light emitting parts and the plurality of light receiving parts may form emitting/receiving pairs each of which comprises a light emitting part and a light receiving part, and angles of photo signal emitted from each light emitting part included in each of the emitting/receiving pairs may be determined according to a total number of the emitting/receiving pairs”, para [0051], [0052], and [0099]).
	Jeon does not teach based on the distance from the second mobile robot to the first mobile robot calculated by use of the UWB signal received through the second module.
	However, Zhao teaches based on the distance from the second mobile robot to the first mobile robot calculated by use of the UWB signal received through the second module (See Zhao para [0046]).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the plurality of robots as taught in Jeon to include receiving a UWB signal as disclosed in Zhao because it would aid the robot in accurately determining its location while operating.
	Regarding claim 16, the combination of Jeon and Zhao teach the plurality of robots in claim 1 and as addressed above in the rejection of claim 1, Jeon further teaches wherein the control unit of the second mobile robot is configured to determine the angle at which the first mobile robot is located with respect to the front of the second mobile robot,
	based on reception of light through at least two receiving optical sensors among the plurality of receiving optical sensors (See Jeon para[0025] “Here, the apparatus may comprise a plurality of light emitting parts and a plurality of light receiving parts, and the plurality of light emitting parts and the plurality of light receiving parts may form emitting/receiving pairs each of which comprises a light emitting part and a light receiving part, and angles of photo signal emitted from each light emitting part included in each of the emitting/receiving pairs may be determined according to a total number of the emitting/receiving pairs”, para[0051], [0052], and [0099]).
	Regarding claim 17, the combination of Jeon and Zhao teach the plurality of robots in claim 16 and as addressed above in the rejection of claim 16, Jeon further teaches wherein the control unit of the second mobile robot is further configured to determine the angle at which the first mobile robot is located with respect to the front of the second mobile robot (See Jeon para[0025] “Here, the apparatus may comprise a plurality of light emitting parts and a plurality of light receiving parts, and the plurality of light emitting parts and the plurality of light receiving parts may form emitting/receiving pairs each of which comprises a light emitting part and a light receiving part, and angles of photo signal emitted from each light emitting part included in each of the emitting/receiving pairs may be determined according to a total number of the emitting/receiving pairs”, para[0051], [0052], and [0099]),
	based on an intensity of the light received through the at least two receiving optical sensors (See Jeon para[0099] and para [0119] “The light receiving part 660 may comprise at least one light receiving element in which current flows as corresponding to intensity of received light, such as laser light receiving sensors and infrared light receiving sensors.”).
	Regarding claim 18, the combination of Jeon and Zhao teach the plurality of robots in claim 1 and as addressed above in the rejection of claim 1, Jeon further teaches wherein each of the optical sensors is an infrared sensor (See Jeon para [0078] above and para[0076] “The light emitting part 250 may include a light emitting element capable of transmitting a photo signal, and transmit photo signal under control of the signal processing part 210. Here, it is preferable that the light emitting part 250 is configured to generate photo signals having property of straightness such as laser or infrared signals. Thus, the light emitting part may comprise a laser light emitting diode or an infrared light emitting diode.”).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 20140203197 A1 in view of Zhao US 20180329433 A1 and further in view of Jung KR 20150047893 A (hereinafter referred to as “Jung”).
	Regarding claim 3, the combination of Jeon and Zhao teach the plurality of robots in claim 1 and as addressed above in the rejection of claim 1, Jeon does not teach wherein the plurality of transmitting optical sensors for outputting light output infrared light and are arranged at predetermined intervals along an outer portion of an upper surface of the first mobile robot,
	and the plurality of receiving optical sensors for receiving light receive infrared light and are arranged at predetermined intervals along an outer portion of an upper surface of the second mobile robot.
	However, Jung teaches wherein the plurality of transmitting optical sensors for outputting light output infrared light and are arranged at predetermined intervals along an outer portion of an upper surface of the first mobile robot,
	and the plurality of receiving optical sensors for receiving light receive infrared light and are arranged at predetermined intervals along an outer portion of an upper surface of the second mobile robot (See Jung Fig. 4a and para[0027] “The obstacle sensing unit 140 includes a plurality of infrared sensor modules 141 that transmit infrared rays and measure the magnitude of infrared rays reflected by the obstacle to determine the presence or absence of an obstacle and the distance to the obstacle. The plurality of infrared sensor modules 141 are installed at a predetermined distance in front of and on the left and right sides of the cleaning robot 100, so that the cleaning robot 100 can determine the position of the obstacle. That is, when the infrared sensor module 141 provided in front of the main body 101 detects an obstacle, it can be determined that an obstacle is positioned in front of the cleaning robot 100, and the infrared sensor module 141, It is possible to determine that an obstacle is located on the right side of the cleaning robot 100 when the robot 141 detects the obstacle. The obstacle sensing unit 140 of the cleaning robot 100 according to an embodiment employs the infrared sensor module 141 but the present invention is not limited thereto and the obstacle sensing unit 140 may include a camera module, Or the like may be employed.”).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the plurality of robots as taught in Jeon to include a plurality of infrared sensors arranged at predetermined intervals as mentioned in Jung in order for the robot to be easily taken apart by the user.
Claims 4, 5, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 20140203197 A1 in view of Zhao US 20180329433 A1 and further in view of Sohn US 20180211103 A1 (hereinafter referred to as “Sohn”).
	Regarding claim 4, the combination of Jeon and Zhao teach the plurality of robots in claim 1 and as addressed above in the rejection of claim 1, Jeon does not teach wherein the plurality of transmitting optical sensors output light with different attributes.
	However, Sohn teaches wherein the plurality of transmitting optical sensors output light with different attributes (See Sohn para[0022] “The laser transmitting unit 110 may use a laser having a specific wavelength or a laser light source capable of varying a wavelength. The sensing data analysis unit 130 may analyze information such as a distance to a sensed object or temperature and velocity of the sensed object and provide the analyzed information to a robot equipped with the sensing unit 100.” And para [0023] “FIG. 1 shows the configuration of a LiDAR sensor using a laser as one example of the sensing unit. However, the present disclosure is not limited thereto, but various sensors such as an ultrasonic sensor and an infrared sensor may be used to identify a moving object. In addition, two or more sensors may be used to identify a moving object by reflecting the characteristics of information identified by the respective sensors.”).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the plurality of robots as taught in Jeon to include optical sensors that output light with different attributes as described in Sohn because it would help the robot to accurately sense each obstacle while operating.
	Regarding claim 5, the combination of Jeon, Zhao and Sohn teach the plurality of robots as shown above in claim 4 and as addressed in the rejection of claim 4. Sohn further teaches wherein the different attributes of the light include at least one of a different frequency, a different wavelength and a different polarized direction of the output light (See Sohn para[0022] above).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the plurality of robots as taught in Jeon to include optical sensors that output light with different attributes as described in Sohn because it would help the robot to accurately sense each obstacle while operating.
	Regarding claim 10, the combination of Jeon and Zhao teach the plurality of robots in claim 7 and as addressed above in the rejection of claim 7, Zhao further teaches wherein the control unit of the second mobile robot is configured to control the UWB anchor to output the UWB signal… 
 reception of the UWB signal output from the UWB anchor (See Zhou para [0055] “FIG. 6 illustrates a self-locating robotic computing system 600 in accordance with an example embodiment. For example, the computing system 600 may be a robot capable of autonomously moving and locating itself based on time of flight signals provided from anchor nodes included in a sensor network. Also, the computing system 600 may perform the method 500 of FIG. 5. Referring to FIG. 6, the computing system 600 includes a receiver 610, a transmitter 620, a processor 630, a storage 640, and a motor 650. Although not shown in FIG. 6, the computing system 600 may include other components such as a display, an input unit, a data communication interface, an output unit, and the like. The receiver 610 and the transmitter 620 may receive and transmit signals such as RF signals, data signals, cellular signals, satellite signals, and the like.”
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the plurality of robots as taught in Jeon to include a UWB anchor as disclosed in Zhao because it would aid the robot in accurately determining its location while operating.
Zhao does not teach and a control unit of the first mobile robot is configured to control the plurality of transmitting optical sensors to output light with different attributes.
	However, Sohn teaches and a control unit of the first mobile robot is configured to control the plurality of transmitting optical sensors to output light with different attributes (See Sohn para[0022] “The laser transmitting unit 110 may use a laser having a specific wavelength or a laser light source capable of varying a wavelength. The sensing data analysis unit 130 may analyze information such as a distance to a sensed object or temperature and velocity of the sensed object and provide the analyzed information to a robot equipped with the sensing unit 100.” And para [0023] “FIG. 1 shows the configuration of a LiDAR sensor using a laser as one example of the sensing unit. However, the present disclosure is not limited thereto, but various sensors such as an ultrasonic sensor and an infrared sensor may be used to identify a moving object. In addition, two or more sensors may be used to identify a moving object by reflecting the characteristics of information identified by the respective sensors.”) and Jeon teaches [output light] … In response to (Jeon para [0026] “In other example embodiments, an apparatus for measuring position of a counterpart apparatus may comprise at least one light emitting part transmitting a photo signal; at least one light receiving part receiving a photo signal transmitted from the counterpart apparatus; a communication part performing communications with the counterpart apparatus; and a signal processing part controlling the at least one light emitting part to transmit the photo signal including identification information of the apparatus, acquiring identification information of the counterpart apparatus based on the photo signal received from the counterpart apparatus, and transmitting a message for acquiring positional information of the counterpart apparatus based on the acquired identification information to the counterpart apparatus through the communication part.”)… .  
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the plurality of robots as taught in Jeon to include optical sensors that output light with different attributes as described in Sohn because it would help the robot to accurately sense each obstacle while operating.
	Regarding claim 13, the combination of Jeon and Zhao teach the plurality of robots in claim 1 and as addressed above in the rejection of claim 1, Jeon further teaches wherein the control unit of the second mobile robot is configured to determine a direction that the first mobile robot faces with respect to the front of the second mobile robot (See Jeon para[0053] “Also, in a perspective of the second robot 130 in FIG. 1, the second robot 130 may be a robot measuring position of other robot, and the first robot 110 may be a robot under measurement. In this case, the second robot 130 should identify that the first robot 110 is located at a point having an angle .PHI. from a specific direction of the second robot (for example, forward direction 130a) and distance of r from the second robot, and that the first robot 130 is heading for direction of angle .theta. in reference of a line connecting a center of the robot 110 and a center of the robot 130.”)
	based on a type of a receiving optical sensor, which has received light, among the plurality of receiving optical sensors and … (See Jeon para [0078] “The light receiving part 260 may include a laser light receiving sensor or an infrared light receiving sensor, and may be configured to receive photo signals from other robots and provide electric signals corresponding to the photo signals to the signal processing part 210. Here, the light receiving part 260 may include a filter which can separate received photo signals into photo signals including identification information and photo signals not including identification information, and may provide electric signals corresponding to only the photo signals including identification information to the signal processing part 210.”)…
Jeon does not teach an attribute of the light received through the receiving optical sensor.
	However, Sohn teaches an attribute of the light received through the receiving optical sensor (See Sohn para[0022] above).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the plurality of robots as taught in Jeon to include optical sensors that output light with different attributes as described in Sohn because it would help the robot to accurately sense each obstacle while operating.
	Regarding claim 14, the combination of Jeon, Zhao, and Sohn teach the plurality of robots in claim 13 and as addressed in the rejection of claim 13 above, Jeon further teaches wherein the control unit of the second mobile robot is configured to predict a direction in which the first mobile robot is to move based on the direction that the first mobile robot faces (See Jeon para[0052] “For example, when the first robot 110 is a robot measuring position of the second robot 130 and the second robot 130 is a robot under measurement of position, the first robot 110 should identify that the second robot 130 is located at a point having direction angle .theta. from a specific direction of the first robot (for example, forward direction 110a) and distance of r from the first robot, and that the second robot 130 is heading for direction angle .PHI. in reference of a line connecting a center of the robot 110 and a center of the robot 130.” And Jeon para[0070] “Then, the signal processing part 210 may acquire information on a distance from the robot 200 to the counterpart robot, a direction angle of the counterpart robot from the robot 200, and a pose of the counterpart robot. For example, the signal processing part 210 may calculate the distance from the robot 200 to the counterpart robot based on difference between a receive time of the photo signal and the transmit time of the photo signal included in the identification information. Also, the signal processing part 210 may calculate an angle of the counterpart robot based on position and angle of light receiving part which received the photo signal, and may acquire the pose (information on direction for which the counterpart robot is heading) of the counterpart robot based on the position and angle included in the identification information of the photo signal.”).
	Regarding claim 15, the combination of Jeon and Zhao teach the plurality of robots in claim 1 and as addressed above in the rejection of claim 1, Jeon further teaches wherein the control unit of the second mobile robot is configured to determine a direction that the second mobile robot faces with respect to the front of the first mobile robot (See Jeon para [0097] On the other hand, as shown in FIG. 4B, the robot 400b also may have only one light emitting/receiving pair 470b. In this case, the pair 470b may be configured to rotate along a circumference of the robot 400b so as to receive photo signals from all directions or to receive a photo signal transmitted from a specific counterpart robot located in an arbitrary direction.”),
	based on a type of a receiving optical sensor, which has received light, among the plurality of receiving optical sensors and (See Jeon para[0078] above)
	…
	The combination of Jeon and Zhao does not teach an attribute of the light received through the receiving optical sensor.
	However, Sohn teaches an attribute of the light received through the receiving optical sensor (See Sohn para [0022] above).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify the plurality of robots as taught in Jeon to include optical sensors that output light with different attributes as described in Sohn because it would help the robot to accurately sense each obstacle while operating.
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 20140203197 A1 in view of Zhao US 20180329433 A1 (hereinafter referred to as “Jeon” and “Zhao”).
	Regarding claim 19, Jeon teaches a method for controlling a plurality of autonomous mobile robots including a first mobile robot and a second mobile robot 
	the method comprising: 
determining, by the second mobile robot,
	an angle at which the first mobile robot is located with respect to a front of the second mobile robot using light output from the first mobile robot;
(See Jeon para[0091] “Meanwhile, a light receiving part 360a-1 of the first robot 300a may receive a photo signal from the second robot 300b, and the second robot 300b may acquire an ID of the second robot 300b, an ID of light emitting part included in a specific emitting/receiving pair of a plurality of emitting/receiving pairs installed in the second robot 300b, and a transmit time of the photo signal, and may acquire a distance and an angle between itself (the first robot 300a) and the second robot 300b, and a pose information of the second robot 300b.”),
	…
	and determining, by the second mobile robot, a relative position of the first mobile robot based on the angle at which the first mobile robot is located with respect to the front of the second mobile robot and the distance from the second mobile robot to the first mobile robot (See Jeon para [0051] “Referring to FIG. 1, in order for a first robot 110 to determine a position of a second robot 130, a distance between two robots, an angle between two robots, and a pose of the second robot 130 should be known to the robot 110.” And para [0052] “For example, when the first robot 110 is a robot measuring position of the second robot 130 and the second robot 130 is a robot under measurement of position, the first robot 110 should identify that the second robot 130 is located at a point having direction angle .theta. from a specific direction of the first robot (for example, forward direction 110a) and distance of r from the first robot, and that the second robot 130 is heading for direction angle .PHI. in reference of a line connecting a center of the robot 110 and a center of the robot 130.” And para [0097] “On the other hand, as shown in FIG. 4B, the robot 400b also may have only one light emitting/receiving pair 470b. In this case, the pair 470b may be configured to rotate along a circumference of the robot 400b so as to receive photo signals from all directions or to receive a photo signal transmitted from a specific counterpart robot located in an arbitrary direction.”).
	Jeon does not teach determining, by the second mobile robot, a distance from the second mobile robot to the first mobile robot using an Ultra-Wideband (UWB) signal.
	However, Zhao teaches determining, by the second mobile robot, a distance from the second mobile robot to the first mobile robot using an Ultra-Wideband (UWB) signal (See Zhao para [0046] “In the example of FIG. 3, the system 300 is a localization system with self-localization capability. The fixed anchor nodes 320 are deployed at fixed locations having a fixed height which may be the same or similar as each other. In addition, the aerial anchor node 330 can fly into the sky and hold its position at a desired height above the fixed anchor nodes 320 thereby improving the geometric dilution of precision as shown in 410 of FIG. 4. Here, the unmanned robot 340 may include a UWB tag attached thereto that can measure the TOF distances between itself and four UWB anchor nodes A.sub.1-A.sub.4 (i.e., three fixed anchor nodes 320 A.sub.1-A.sub.3 and one aerial anchor node 330 A.sub.4).”).
	Therefore, it would have been obvious to a person having ordinary skill in the art to modify Jeon to include transmitting and receiving UWB signals as taught in Zhao because of the strength of signal that would be needed for the robot to perform a given task.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190380550 A1 teaches a mobile robot containing a plurality of upper camera sensors and measuring an infrared ray angle between a light signal of infrared ray emitted by a cliff detection sensor toward the ground and a reflection signal reflected and received from an obstacle, so as to detect a cliff and analyze a depth of the cliff.
US 20190202067 A1 teaches a computer-implemented method for localizing a robot comprising an ultra wideband (UWB) localization device, at least one sensor and a particle filter localization device.
US 20170102709 A1 teaches a mobile robot cleaner capable of receiving infrared light emitted from a docking station and a position detector to detect position of the robot.
   
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SS/

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664